Knowles, J.,
dissenting. I fully concur in that portion of the opinion of the court in this case upon the point that the Park ditch cannot be considered as an appurtenance to the Humphreys and Allison ditches, carrying water from Silver Bow creek to Butte City and the placer mines in that vicinity. But I entirely dissent from that portion of that *533opinion that holds that, by any construction of the deed from the Humphreys to R. W. Donnell & Co., the Park ditch can be embraced therein and treated as part of the subject-matter of that conveyance. The description of the property conveyed by that deed is set forth in the following language: “ The ditches known as the Silver Bow Company’s ditches, said ditches conveying water from Silver Bow creek to Butte City, and the placer mines in that vicinity, and more particularly known as the Humphreys and Allison ditches.”
The Park ditch, as appears by the record, conveys water from the eastern side of the main ridge of the Rocky Mountains to the western side, and usually discharged its waters into Silver Bow creek, some distance above the head of the Humphreys and Allison ditches, carrying water to Butte City.
The Park ditch, it appears, was also known by that name, although it was classed as one of the Humphreys and Allison ditches, or as one of the Silver Bow Company’s ditches, Humphreys and Allison being the persons who composed that company.
The words of general description in the deed referred to, were “The Silver Bow Company’s Ditches” and the “Humphreys and Allison Ditches.”
These general words of description, however, I hold, were limited by those of the particular description, and these were “carrying water from Silver Bow creek to Butte City, and the placer mines in that vicinity.” The particular description in a deed always controls and limits the words of general description.
Now, if testimony can so aid a court that, in the construction of that deed, it can make the Park ditch, carrying water from Boulder creek, on the east side of the Rocky Mountains, to Silver Bow creek, on the western side of the Rocky Mountains, and longer than either of the other ditches, one of the Silver Bow Company’s ditches, carrying water from Silver Bow creek, which is entirely on the west side of the Rocky Mountains, to Butte City, and the placer mines in that vicinity, then a court, aided by testimony, can do more than any other human power.
*534The considerations that seem to impel my brother judges to hold that testimony might produce this miraculous effect, is, that possibly without the Park ditch the other two ditches might be valueless; and, therefore, it could not be presumed that the plaintiffs would have purchased these two ditches without the Park ditch, and paid $6,000 therefor. If the consideration of whether a piece of property, particularly described in a deed, would be valueless, without it was joined with another piece of property not described in the deed, are to so influence a court, in construing the deed, as to place the other piece of property within its terms as part of the subject-matter, then I see no reason why the rule may not be carried a little farther; and if another piece of property would render the piece described in a deed more valuable than it would without it, then it should be considered as embraced within the terms of the deed, and conveyed with the other as part of the subject-matter.
If A conveys to B a lot of ground, and it is found that another lot adjoining it will render it valuable, or more valuable, then the second lot would be construed as embraced within the terms of the deed as part of the subject-matter thereof. The bare statement of such a rule shows its fallacy. I am sure that in all the cases where property has been held to be conveyed as part of the subject-matter, it has been embraced within the description of the deed. When a water-mill has been conveyed, the mill-dam and race have always been treated as a part of the mill and embraced within the general description of such property, and nothing was contained in the deed which exhibited the fact that it was excluded. Here, however, this is not the case. The conveyance was limited to the Humphreys and Allison ditches, carrying water from Silver Bow creek to Butte City and the placer mines in that vicinity, and the Park ditch does not carry water from Silver Bow creek, or to Butte City, and the placer mines in that vicinity.
For these reasons I dissent from the views of my brother judges. ■